Court of Claims; jurisdiction; defenses; res judicata.— In 1962 plaintiff filed suit No. 22-62 seeking a declaratory judgment that he was entitled to Government employment by virtue of his status as a veteran and that he was entitled to the pay he would have received had his application for *806federal employment not been acted upon 'adversely by several Government agencies. On June 22,1962, the court, upon consideration of defendant’s motion to dismiss the petition and plaintiff’s opposition thereto, concluded that the relief sought was beyond the jurisdiction of the court and the petition was dismissed. 157 Ct. Cl. 945 (1962). Plaintiff’s petition for writ of certiorari was denied by the Supreme Court, 372 U.S. 912, and his petition for rehearing was denied, 372 U.S. 956. In 1965 plaintiff filed a further petition in case No. 201-65, seeking a declaratory judgment that he was entitled to Government employment on the same grounds as in the earlier suit and, upon defendant’s similar motion and plaintiff’s opposition thereto, the court on November 19,1965, entered an order dismissing the petition as barred under the doctrine of res judicata. Plaintiff’s motion for relief from the court’s order of November 19,1965, was denied February 18, 1966. 173 Ct. Cl. 1189. In 1968 plaintiff filed a further petition seeking the same relief and the case comes again before the court on defendant’s motion to dismiss the petition and upon plaintiff’s motion to strike defendant’s reply to plaintiff’s opposition to defendant’s motion to dismiss. Upon consideration thereof, the court concluded that the petition is barred under the doctrine of res judicata, the issue having-been raised two times previously as noted above, and on June 7, 1968, the court ordered that plaintiff’s motion be denied, that defendant’s motion be granted, and the petition was dismissed.